In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3030 
WENDY B. DOLIN, Individually and as Independent 
Executor of the Estate of STEWART DOLIN, Deceased, 
                                           Plaintiff‐Appellee, 

                                    v. 

GLAXOSMITHKLINE LLC,  
Formerly Known as SMITHKLINE BEECHAM CORP., 
                                   Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
         For the Northern District of Illinois, Eastern Division. 
               No. 12‐CV‐6403 — William T. Hart, Judge. 
                      ____________________ 

      ARGUED MAY 30, 2018 — DECIDED AUGUST 22, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  SYKES  and  HAMILTON, 
Circuit Judges. 
   HAMILTON, Circuit Judge. Defendant GlaxoSmithKline LLC 
(GSK)  appeals  from  a  jury  verdict  awarding  $3  million  to 
plaintiﬀ Wendy Dolin for the death of her husband, Stewart 
Dolin.  Mrs.  Dolin  alleges  that  GSK’s  negligent  omissions  in 
the drug label for Paxil caused her husband’s death. Stewart 
2                                                    No. 17‐3030 

did not actually take Paxil. In 2010, a doctor prescribed Paxil, 
the brand‐name version of paroxetine, to treat Stewart’s de‐
pression and anxiety. But his prescription was filled with ge‐
neric paroxetine manufactured by another company (one that 
is no longer a defendant). Six days later, Stewart committed 
suicide. Blood tests showed that paroxetine was in his system. 
He was 57 years old. 
   At the time of Stewart’s death, GSK manufactured brand‐
name Paxil and was responsible under federal law for the con‐
tent of the drug’s label. When Stewart died, the labels for par‐
oxetine  and  similar  antidepressant  drugs  warned  that  they 
were associated with suicide in patients under the age of 24. 
The  labels  did  not  warn  about  any  association  between  the 
drugs and an increased risk of suicide in older adults.  
    The current state of federal law makes it virtually impos‐
sible to sue generic drug manufacturers on a state‐law theory 
for failure to warn. In response to this legal landscape, plain‐
tiﬀs have advanced a new theory of liability and have sued 
brand‐name  manufacturers,  who  have  more  control  over 
drug labels, for injuries caused by taking the generic drugs. 
Mrs. Dolin followed this recent trend here, suing GSK on the 
theory that it negligently failed to include warnings that par‐
oxetine was associated with suicide in patients older than 24.  
    Throughout the lawsuit, GSK has maintained that it is not 
liable under Illinois law simply because Stewart Dolin did not 
consume a drug that GSK manufactured. Mrs. Dolin responds 
that the relevant harm was caused by the incomplete label, not 
the drug, and that under federal law, only GSK could change 
the label. GSK also argued that federal law preempted Illinois 
law  from  requiring  the warning  that  Mrs.  Dolin claims was 
No. 17‐3030                                                         3 

negligently omitted because the FDA had rejected GSK’s at‐
tempts  to  add  just  such  a  warning.  The  district  court  disa‐
greed with GSK’s various arguments, and the case proceeded 
to trial and a verdict for Mrs. Dolin. 
    In this appeal, GSK challenges the district court’s conclu‐
sions about liability under Illinois law and preemption. GSK 
also argues that the evidence at trial did not support the jury’s 
verdict. We agree with GSK that federal law prevented GSK 
from adding a warning about the alleged association between 
paroxetine  and  suicides  in  adults.  On  that  basis  of  federal 
preemption, we reverse the judgment. The case must be dis‐
missed. 
I.  Legal and Factual Background 
   A. Regulation of Drug Labels 
    We  start  with  the  regulatory  background  that  explains 
why the parties make the arguments they do. The Food, Drug, 
and Cosmetic Act bars pharmaceutical companies from man‐
ufacturing new drugs unless the Food and Drug Administra‐
tion  approves  a  “new  drug  application.”  21  U.S.C.  § 355(a). 
The new drug application must show that the drug is safe and 
eﬀective, which requires an extensive series of clinical trials. 
Guilbeau v. Pfizer, Inc., 880 F.3d 304, 307 (7th Cir. 2018); see also 
21 U.S.C. §§ 355(b) & (d). The application must also include 
“the  labeling  proposed  to  be  used  for  such  drug.” 
§ 355(b)(1)(F); 21 C.F.R. § 314.50(c)(2)(i).  
    The label contains a lot more than the drug’s name. It must 
disclose,  among  other  things,  warnings  and  precautions  re‐
lated to the drug’s eﬀects. The FDA reviews the proposed la‐
bel to determine whether it is “false or misleading.” 21 U.S.C. 
4                                                         No. 17‐3030 

§ 355(d)(7); 21 C.F.R. § 314.125(b)(6). Once the new drug ap‐
plication  is  approved,  the  manufacturer  must  distribute  the 
drug using the FDA‐approved label. Otherwise,  the  drug  is 
misbranded and may not be distributed in the United States. 
See 21 U.S.C. §§ 331(a), 333(a), & 352(a), (c). In 1992, the FDA 
approved GSK’s new drug application for paroxetine, includ‐
ing a label. 
    Plaintiﬀ’s  theory  of  liability  is  based  on  GSK’s  ability  to 
change the paroxetine label after the FDA approved it in 1992. 
There  were  two  ways  relevant  to  this  lawsuit  for  GSK  to 
change the label without running afoul of federal law. First, 
GSK could have asked the FDA for permission to change the 
label. 21 C.F.R. § 314.70(b)(2)(v)(A). This is the default rule for 
most substantive changes to drug labels.  Second, in  narrow 
circumstances GSK could unilaterally change the label under 
what is called the “changes being eﬀected” or CBE regulation. 
The  CBE  regulation  is  an  exception  to  the  general  rule  that 
changes require advance FDA permission. It allows manufac‐
turers  to  change  a  label  to  “reflect  newly  acquired  infor‐
mation” if, as relevant here, the changes “add or strengthen a 
… warning” for which there is “evidence of a causal associa‐
tion … .” 21 C.F.R. § 314.70(c)(6)(iii)(A). In other words, GSK 
needed FDA permission to change the paroxetine label unless 
three  things  were  true:  (1)  GSK  had  newly  acquired  infor‐
mation about paroxetine (2) that showed a causal association 
(3) between the drug and an eﬀect that warranted a new or 
stronger  warning.  The  FDA  reviews  CBE  submissions  and 
can reject label changes even after the manufacturer has made 
them. See 21 C.F.R. § 314.70(c)(6), (7). 
  The new drug approval process is “onerous and lengthy.” 
Mutual  Pharmaceutical  Co.,  Inc.  v.  Bartlett,  570  U.S.  472,  476 
No. 17‐3030                                                        5 

(2013). Generic manufacturers can avoid much of this costly 
process, but they have little influence on the contents of drug 
labels.  Under  the  Drug  Price  Competition  and  Patent  Term 
Restoration Act of 1984, commonly known as the Hatch‐Wax‐
man Act, a manufacturer can file an “abbreviated new drug 
application” for approval to distribute a generic drug. See 21 
U.S.C. § 355(j). The Supreme Court summarized the require‐
ments for generics: 
           First,  the  proposed  generic  drug  must  be 
       chemically  equivalent  to  the  approved  brand‐
       name drug: It must have the same “active ingre‐
       dient” or “active ingredients,” “route of admin‐
       istration,” “dosage form,” and “strength” as its 
       brand‐name          counterpart.        21       U.S.C. 
       §§ 355(j)(2)(A)(ii)  and  (iii).  Second,  a  proposed 
       generic must be “bioequivalent” to an approved 
       brand‐name  drug.  § 355(j)(2)(A)(iv).  That  is,  it 
       must have the same “rate and extent of absorp‐
       tion”  as  the  brand‐name  drug.  § 355(j)(8)(B). 
       Third,  the  generic  drug  manufacturer  must 
       show  that  “the  labeling  proposed  for  the  new 
       drug  is  the  same  as  the  labeling  approved  for 
       the      [approved         brand‐name]           drug.” 
       § 355(j)(2)(A)(v). 
Bartlett,  570  U.S.  at  477.  “This  allows  manufacturers  to  de‐
velop  generic  drugs  inexpensively,  without  duplicating  the 
clinical  trials  already  performed  on  the  equivalent  brand‐
name drug.” PLIVA, Inc. v. Mensing, 564 U.S. 604, 612 (2011). 
   In  sum,  “brand‐name  and  generic  drug  manufacturers 
have diﬀerent federal drug labeling duties.” Mensing, 564 U.S. 
6                                                        No. 17‐3030 

at  613.  “A  brand‐name  manufacturer  seeking  new  drug  ap‐
proval is responsible for the accuracy and adequacy of its la‐
bel.” Id.; see also 21 U.S.C. § 355(b)(1), (d); Wyeth v. Levine, 555 
U.S.  555,  570–71  (2009).  “A  manufacturer  seeking  generic 
drug approval, on the other hand, is responsible for ensuring 
that its warning label is the same as the brand name’s.” Mens‐
ing,  564  U.S.  at  613;  see  also  21  U.S.C.  §§ 355(j)(2)(A)(v)  & 
(j)(4)(G); 21 C.F.R. §§ 314.94(a)(8) & 314.127(a)(7). Thus, from 
1992  to  2014,  when  GSK  sold  the  right  to  distribute  brand‐
name Paxil, GSK was responsible for the “accuracy and ade‐
quacy” of the drug’s label. To change the label, GSK needed 
either  FDA  permission  or  newly  acquired  information  that 
supported a strengthened warning under the CBE regulation.  
     B. The History of Paroxetine’s Label 
    Paroxetine is a selective serotonin reuptake inhibitor, one 
of a class of antidepressants commonly called SSRIs. For dec‐
ades,  the  FDA  has  scrutinized  data  on  the  relationship  be‐
tween SSRIs and suicidal behavior. The FDA’s analysis of that 
relationship is central to the preemption question in this ap‐
peal. 
        1. The New Drug Application Approval 
    GSK’s  predecessor,  SmithKline  Beecham  Corporation, 
submitted  a  new  drug  application  for  paroxetine  in  1989. 
Around that time, the FDA began investigating a potential re‐
lationship between suicidal behavior and SSRIs. The FDA re‐
quested  GSK  to  submit  a  supplemental  analysis  of  data  re‐
lated  to  suicide.  GSK  submitted  the  additional  analysis  in 
May  1991.  In  June  1991,  the  FDA  safety  reviewer  for  GSK’s 
paroxetine  application  reported:  “there  is  no  signal  in  this 
large data base that paroxetine exposes a subset of depressed 
No. 17‐3030                                                         7 

patients to additional risk for suicide, suicide attempts or su‐
icidal ideation.”  
    The FDA continued its investigation of the risk of suicide. 
In  September  1991,  the  agency  convened  an  independent 
committee  of  experts  to  review  whether  SSRIs  were  associ‐
ated with suicide. The FDA also asked the committee to eval‐
uate data specific to paroxetine. The committee “unanimously 
agreed that there is no credible evidence of a causal link be‐
tween  the use  of  antidepressant  drugs  … and  suicidality  or 
violent behavior.” The committee also found that paroxetine 
was safe and eﬀective for treating adult depression. 
    In December 1992, the FDA approved the new drug appli‐
cation for paroxetine, which allowed GSK to market the drug 
as  Paxil.  The  original  label  did  not  contain  any  paroxetine‐
specific warning about suicidality. Instead, the FDA required 
that  the  label  contain  the  same  warning  as  all  other  antide‐
pressants at the time: “The possibility of a suicide attempt is 
inherent in depression and may persist until significant remis‐
sion occurs. Close supervision of high‐risk patients should ac‐
company initial drug therapy.” 
    Throughout the late 1990s and early 2000s, GSK submitted 
additional data on paroxetine to the FDA. The FDA continued 
to reject any link between paroxetine and suicidality. In Janu‐
ary 2004, the FDA summarized its findings as follows: 
           FDA  has  done  several  analyses  on  com‐
       pleted  suicides  for  adult  data  sets  provided  to 
       us in response to a request for patient level data 
       sets for all relevant studies involving 20 antide‐
       pressant drugs studied in 234 randomized con‐
       trolled  trials  with  [major  depressive  disorder]. 
8                                                     No. 17‐3030 

       Based on our initial analyses of these data, we 
       have  reached  a  similar  conclusion,  i.e.,  that 
       there does not appear to be an increased risk of 
       completed  suicide  associated  with  assignment 
       to  either  active drug or  placebo  in  adults  with 
       [major depressive disorder]. 
       2. The FDA’s 2004 Pediatric Suicide Warning 
    Later in 2004, however, the FDA found an association be‐
tween SSRIs and suicide in pediatric patients. The FDA con‐
vened an advisory committee to review data on nine antide‐
pressant drugs, including paroxetine and other SSRIs, in pe‐
diatric patients. The committee unanimously agreed that the 
“data in aggregate indicate an increased risk of suicidality” in 
“pediatric patients.” As a result, the FDA required that the la‐
bels for paroxetine and other SSRIs be changed to include a 
warning  that  antidepressants  “increase  the  risk  of  suicidal 
thinking  and  behavior  (suicidality)  in  children  and  adoles‐
cents with major depressive disorder (MDD) and other psy‐
chiatric disorders.”  
    The FDA required that this appear as a “black‐box” warn‐
ing, meaning that it “should be added to the beginning” of the 
label  “with  bolded  font  and  enclosed  in  a  black  box.”  The 
FDA  also  required  new  language  in  the  “WARNINGS—
Clinical Worsening and Suicide Risk” section of the previous 
label applicable to all SSRIs. The new language warned that 
patients “with major depressive disorder (MDD), both adult 
and pediatric, may experience worsening of their depression 
and/or  the  emergence  of  suicidal  ideation  and  behavior  … 
whether  or  not  they  are  taking  antidepressant  medication,” 
and that a “causal role for antidepressants in inducing suicid‐
ality has been established in pediatric patients.” The FDA did 
No. 17‐3030                                                         9 

not require a warning about any association between antide‐
pressants and suicidality in adults. 
       3. GSK’s 2006 Adult Suicide Warning 
     After  finding  that  SSRIs  were  associated  with  suicide  in 
pediatric patients, the FDA began a similar analysis of suicide 
in adults. The FDA requested more data from manufacturers 
of  antidepressants,  including  data  from  GSK  on  paroxetine. 
The FDA limited its data request to “completed, double‐blind, 
randomized, placebo‐controlled trials.” GSK submitted data 
to the FDA. 
    At  the  same  time,  GSK  conducted  its  own  re‐analysis  of 
data  on  adult  suicidality  and  paroxetine.  In  the  re‐analysis, 
GSK looked for an association between paroxetine use with 
suicidal ideation and increased suicide attempts. GSK found 
no statistically significant diﬀerence when looking at suicidal 
ideation, but it found “evidence of an increase in suicide at‐
tempts  in  adults  with  [major  depressive  disorder]  treated 
with paroxetine compared with placebo.” GSK submitted its 
findings to the FDA, explaining that its data showed a 6.7‐fold 
increase in suicide attempts in adults treated with paroxetine 
compared to a placebo. GSK cautioned the  FDA that “these 
data should be interpreted with caution” because “the abso‐
lute number and incidence of events” were “very small.”  
    After completing the re‐analysis, GSK acted unilaterally to 
change paroxetine labeling on April 27, 2006. It did so under 
the CBE regulation, i.e., without advance FDA approval. GSK 
removed language that described the risk of suicide in adults 
as “unknown” and added the following: 
10                                                     No. 17‐3030 

           In  adults  with  [major  depressive  disorder] 
       (all ages), there was a statistically significant in‐
       crease  in  the  frequency  of  suicidal  behavior  in 
       patients treated with paroxetine compared with 
       placebo  (11/3,455  [0.32%]  versus  1/1,978 
       [0.05%]); all of the events were suicide attempts. 
       However, the majority of these attempts for par‐
       oxetine (8 of 11) were in younger adults aged 18‐
       30 years. These [major depressive disorder] data 
       suggest  that  the  higher  frequency  observed  in 
       the younger adult population across psychiatric 
       disorders may extend beyond the age of 24. 
GSK  also  sent  a  letter  to  doctors  nationwide,  attaching  the 
new paroxetine label and explaining the “important changes 
to the Clinical Worsening and Suicide Risk subsection of the 
Warnings section.”  
       4. FDA’s  Meta‐Analysis  &  the  2007  Class‐Wide  Label 
          Change 
    About  seven  months  later,  in  November  2006,  the  FDA 
completed a meta‐analysis—that is, a statistical analysis of a 
large group of similar studies—to study the risk of suicide in 
adults  who  use  antidepressants.  The  meta‐analysis  consid‐
ered 372 placebo‐controlled clinical trials and involved nearly 
100,000 adult patients, including data on paroxetine submit‐
ted by GSK. The FDA found “an elevated risk for suicidality 
and  suicidal  behavior  among  adults  younger  than  25,”  but 
concluded  that  the  “net  eﬀect  appears  to  be  neutral  on  sui‐
cidal  behavior  but  possibly  protective  for  suicidality  for 
adults between the ages of 25 and 64 and to reduce the risk of 
both  suicidality  and  suicidal  behavior  in  subjects  aged  65 
years and older.”  
No. 17‐3030                                                     11 

   The FDA’s meta‐analysis analyzed the data for each drug. 
For  paroxetine,  the  FDA  data  showed  a  statistically‐
significant  2.76‐fold  increase  in  suicidal  behavior  compared 
with adults treated with placebo. The FDA noted this result, 
but concluded that “the significance of those findings must be 
discounted for the large number of comparisons being made.”  
    In response to these findings, in 2007, the FDA took action 
that is central to GSK’s preemption defense in this case. The 
agency ordered that all SSRI labels be updated based on the 
results of the meta‐analysis. Critically, the FDA decided to or‐
der that warnings be uniform for all SSRIs. On May 1, 2007, 
the  FDA  directed  GSK  to  revise  the  paroxetine  labeling  “to 
ensure  standardized  labeling  pertaining  to  adult  suicidality 
with all of the drugs to treat major depressive disorder.” Def. 
Ex. 122. The SSRI labels were to warn of a suicidality risk in 
patients 24 years old or under, and to state that “studies did 
not show an increase in the risk of suicidality with antidepres‐
sants compared to placebo in adults beyond age 24; there was 
a  reduction  with  antidepressants  compared  to  placebo  in 
adults aged 65 and older.” The FDA required all SSRI labels 
to include this language “verbatim.” This action had the eﬀect 
of rejecting GSK’s unilateral change to the paroxetine label in 
2006  using  the  CBE  regulation  to  warn  of  increased  risk 
among older adults. 
       5. Later Attempts to Add a Paroxetine‐Specific Warning 
    After  the  FDA  ordered  uniform  warnings  for  all  SSRIs, 
GSK asked the FDA several times for permission to maintain 
a  paroxetine‐specific  suicide  warning.  Within  a  week  of  the 
FDA’s  announcement,  GSK  emailed  the  FDA  to  “clarify” 
whether it could retain the paroxetine‐specific warning it had 
12                                                    No. 17‐3030 

added in 2006 under the CBE regulation. The FDA immedi‐
ately said no. It replied that GSK should “replace the previous 
warning  section  with  the  new  language”  that  the  FDA  had 
circulated. Def. Ex. 124. 
     Four days later, on May 11, GSK more formally asked the 
FDA to maintain the paroxetine‐specific warning. In a letter 
to  the  FDA,  GSK  proposed  keeping  the  paroxetine‐specific 
language and argued that it “would complement the class la‐
beling” and “could help physicians.” The FDA advised GSK 
to submit the paroxetine‐specific warning as a separate CBE 
supplement and explained that the FDA would “be discuss‐
ing  all”  manufacturers’  “proposals  during  the  last  week  of 
May.” GSK submitted the CBE supplement that the FDA re‐
quested. 
    On  June  21,  2007,  the  FDA  finalized  the  new  class‐wide 
warnings. The FDA stressed that “it is critical that the labeling 
be consistent for all” SSRIs. This final version omitted GSK’s 
paroxetine‐specific  warning.  The  next  day,  GSK  again  fol‐
lowed up with the FDA to clarify whether the FDA had re‐
jected its most recent CBE supplement adding a paroxetine‐
specific warning. It had. The FDA responded that it was re‐
jecting product‐specific warning language: 
       [T]he  Agency  has  reviewed  your  proposed 
       changes, and we do not believe that your prod‐
       uct specific analysis should be included in class 
       labeling revisions since the labeling is targeted 
       at the class of drugs. If you would like to discuss 
       this matter further, please submit a formal meet‐
       ing request.  
Def. Ex. 129. GSK did not pursue the matter any further. 
No. 17‐3030                                                          13 

    On  June  25, 2007, GSK implemented  the  new  class‐wide 
warning that the FDA ordered. GSK continued to assert to the 
FDA that “the paroxetine specific language” would “be useful 
for prescribers.” On August 2, 2007, the FDA approved GSK’s 
supplement—and thus the new paroxetine label—containing 
only the class‐wide SSRI suicide warning. GSK continued to 
market paroxetine under the Paxil brand name in the United 
States  using  the  FDA‐approved  label  through  2014,  when 
GSK sold the right to sell Paxil to another manufacturer. The 
paroxetine label maintains the FDA’s class‐wide warning to‐
day. It does not warn of any association with an increased risk 
of suicide in adults older than 24. 
     C. This Lawsuit 
    Mrs. Dolin sued GSK in state court, alleging that paroxe‐
tine  increases  the  risk  of  suicide  in  adults;  that  GSK  negli‐
gently failed to update the paroxetine label to reflect that risk; 
and  that  GSK’s  negligence  caused  Stewart’s  death.  GSK  re‐
moved to the Northern District of Illinois, asserting diversity 
jurisdiction under 28 U.S.C. § 1332(a)(1). Mrs. Dolin is a citi‐
zen of Illinois. GSK is a limited liability company organized 
under Delaware law, and its sole member is GlaxoSmithKline 
Holdings  (Americas)  Inc.,  a  Delaware  corporation  with  its 
principal place of business in Delaware. The amount in con‐
troversy exceeds $75,000.1 



                                                 
      1 Mrs. Dolin also sued Mylan, Inc., the company that manufactured 

the generic paroxetine that Stewart Dolin actually took. Mylan moved to 
dismiss on preemption grounds under Mensing, 564 U.S. 604, and Bartlett, 
570 U.S. 472. The district court granted Mylan’s motion, and Mrs. Dolin 
has not appealed that decision. 
14                                                      No. 17‐3030 

     Once in federal court, GSK made two arguments that are 
relevant to this appeal. First, GSK argued that it did not owe 
Stewart—who  consumed  paroxetine  made  by  another 
company—a  duty  of  care  under  Illinois  law.  Second,  GSK 
argued  that  plaintiﬀ’s  claim was  preempted  under  Wyeth  v. 
Levine, 555 U.S. 555 (2009), because the FDA had rejected the 
paroxetine‐specific  warning  that,  according  to  plaintiﬀ, 
Illinois law required. The district court denied GSK’s motions 
for summary judgment, and the case proceeded to trial. 
    GSK moved for judgment as a matter of law during and 
after trial. GSK argued that plaintiﬀ had failed to provide ev‐
idence that paroxetine causes suicide and that the paroxetine 
labeling caused Stewart’s suicide. GSK also renewed its argu‐
ments that it was not liable both because it did not owe Stew‐
art  a  duty  under  Illinois  law  and  because  federal  law 
preempted  the  failure‐to‐warn  claim.  The  district  court  de‐
nied  GSK’s  motions  and  entered  final  judgment  in  favor  of 
Mrs. Dolin. 
II.  Preemption 
    The Supremacy Clause was at the core of the Framers’ ef‐
fort  to  provide  a  national  government  with  the  powers 
needed  to  govern  the  new  Republic  eﬀectively.  It  provides: 
“This Constitution, and the Laws of the United States which 
shall be made in Pursuance thereof; and all Treaties made, or 
which shall be made, under the Authority of the United States, 
shall be the supreme Law of the Land; and the Judges in every 
State shall be bound thereby, any Thing in the Constitution or 
Laws  of  any  State  to  the  Contrary  notwithstanding.”  U.S. 
Const. art. VI, cl. 2. The Supremacy Clause “invalidates state 
laws  that  ‘interfere  with,  or  are  contrary  to,’  federal  law.” 
Hillsborough County v. Automated Med. Labs., Inc., 471 U.S. 707, 
No. 17‐3030                                                        15 

712  (1985),  quoting  Gibbons  v.  Ogden,  22  U.S.  1,  211  (1824). 
State law includes duties imposed by court decisions apply‐
ing  state  tort  law.  E.g.,  Mensing,  564  U.S.  604  (invalidating 
state laws imposing duty on generic manufacturers to change 
drug labels). 
     “Preemption  comes  in  three  forms.”  Mason  v.  Smithkline 
Beecham Corp., 596 F.3d 387, 390 (7th Cir. 2010). First is express 
preemption,  “which  occurs  when  Congress  clearly  declares 
its  intention  to  preempt  state  law.”  Id.  Second  is  implied 
preemption, “which occurs when the ‘structure and purpose’ 
of federal law shows Congress’s intent to preempt state law.” 
Id. This case involves the third form, called conflict or impos‐
sibility preemption. Conflict preemption occurs when there is 
“an actual conflict between state and federal law such that it 
is impossible for a person to obey both.” Guilbeau v. Pfizer, Inc., 
880 F.3d 304, 310 (7th Cir. 2018), quoting Mason, 596 F.3d at 
390. When that is true, “federal law controls and the state‐law 
tort claims must be dismissed.” Id. 
    In Wyeth v. Levine, the Supreme Court addressed how con‐
flict  preemption  applies  to  state‐law  claims  against  brand‐
name  drug  manufacturers.  The  Court  held  that  state‐law 
claims based on labeling deficiencies are not preempted if the 
manufacturer could have added the warning unilaterally un‐
der the CBE regulation. 555 U.S. at 573 (finding that defendant 
had  “failed  to  demonstrate  that  it  was  impossible  for  it  to 
comply with both federal and state requirements” when the 
“CBE  regulation  permitted”  defendant  “to  unilaterally 
strengthen  its  warning”  on  its  brand‐name  drug).  In  a  later 
case  addressing  how  Levine  would  apply  to  claims  against 
manufacturers of generic drugs, the Court reiterated that the 
“question  for  ‘impossibility’  is  whether  the  private  party 
16                                                       No. 17‐3030 

could independently do under federal law what state law re‐
quires of it.” Mensing, 564 U.S. at 620, citing Levine, 555 U.S. at 
573. As a general rule, then, state law can hold a brand‐name 
manufacturer  liable  for  failing  to  use  its  powers  under  the 
CBE regulation to add a new warning to a drug label. 
   There is one final part to this standard, and it is decisive 
here. Recall that the FDA can reject CBE submissions and re‐
quire manufacturers to revert to the prior version of the label. 
Levine acknowledged that the FDA retains this authority, and 
“held that there could be preemption if the manufacturer met 
the stringent standard of proving that there was clear evidence 
the  FDA  would  have  rejected  the  proposed  change  in  the 
drug’s label.” Mason, 596 F.3d at 391, citing Levine, 555 U.S. at 
571. The evidence here meets that standard. 
     In sum, Dolin’s state‐law claim against GSK is preempted 
if GSK could not have added the adult‐suicidality warning us‐
ing the CBE regulation. See In re Celexa & Lexapro Marketing & 
Sales Practices Litigation, 779 F.3d 34, 41 (1st Cir. 2015) (finding 
that  plaintiﬀ  must  allege  a  label  deficiency  that  defendant 
“could have corrected using the CBE regulation.”). To add a 
warning through the CBE regulation, GSK needed newly ac‐
quired  information  about  paroxetine  that  would  allow  it  to 
add a warning about suicide risk in adults. And even if GSK 
had newly acquired  information  along these lines, GSK  can 
still  succeed  on  its  preemption  defense  if  there  is  clear  evi‐
dence that the FDA would have rejected the adult‐suicidality 
warning that plaintiﬀ argues was tortiously omitted. Based on 
the evidence in this case, we conclude that, as a matter of law, 
(1) there is clear evidence that the FDA would have rejected 
No. 17‐3030                                                                17 

the warning in 2007, and (2) GSK lacked new information af‐
ter 2007 that would have allowed it to add an adult‐suicidality 
warning under the CBE regulation.2 
    A. Standard of Review 
    Before we can reach the merits of GSK’s preemption de‐
fense, we must address a threshold issue. Plaintiﬀ argues that 
we  must  review  the  district  court’s  preemption  finding  for 
clear error. In the district court, both plaintiﬀ and GSK main‐
tained  that preemption under Levine was a question of law. 
The district court initially found that Levine preemption was a 
question of fact to be submitted to the jury. GSK objected to 
the wording of the court’s proposed jury instructions and con‐
tinued  to  argue  that  the  issue  was  a  legal  one.  The  district 
court ultimately omitted the instruction and did  not submit 
the question of preemption to the jury.  
      Our cases have analyzed preemption under Levine as a le‐
gal question. In Guilbeau, we wrote that “preemption is a legal 
question for determination by the courts … .” 880 F.3d at 318, 
quoting Watters v. Wachovia Bank, N.A., 550 U.S. 1, 20 (2007); 
see  Mason,  596  F.3d  at  390,  393–96  (referring  to  preemption 
issue as “a legal one” and analyzing preemption as a matter 
of law). Recently, the Third Circuit determined that “the ulti‐
mate question of whether the FDA would have rejected a label 
change  is  a  question  of  fact  for  the  jury  rather  than  for  the 
                                                 
    2  Judge  Zagel  denied  GSK’s  motion  for  summary  judgment  on  the 

preemption defense, finding that the FDA’s invitation to request a meet‐
ing after the fourth denial of a paroxetine‐specific warning defeated the 
Levine  preemption  defense.  App.  28.  We  respectfully  disagree  with  our 
colleague’s finding on this point, though our decision is based on the trial 
record rather than the summary judgment record. The case was later re‐
assigned from Judge Zagel to Judge Hart for trial. 
18                                                         No. 17‐3030 

court.” In re Fosamax Products Liability Litig., 852 F.3d 268, 282 
(3d Cir. 2017). The district court in this case relied on the Third 
Circuit’s decision when it proposed submitting the preemp‐
tion defense to the jury. 
    The Third Circuit noted that other circuits treat the Levine 
“test” as “a legal question.” Id. at 287 & nn.103–105 (collecting 
cases). To reach a contrary conclusion, the Third Circuit relied 
in  part  on  Boyle  v.  United  Technologies  Corp.,  487  U.S.  500 
(1988), which addressed conflict preemption for products lia‐
bility  claims  against  manufacturers  of  military  equipment 
whose  products  must  comply  with  military  specifications. 
The Court stated that “whether the facts establish the condi‐
tions for the [government specification] defense is a question 
for the jury.” Id. at 514. The Supreme Court has granted certi‐
orari  to  review  the  Third  Circuit’s  decision  on  this  issue. 
Merck Sharp & Dohme Corp. v. Albrecht, 138 S. Ct. 2705 (2018). 
    We need not determine in this case whether preemption 
under Levine involves a factual question for the jury. As the 
Third Circuit noted, “when no reasonable jury applying the 
clear‐evidence  standard”  could  “conclude  that  the  FDA 
would  have  approved  a  label  change,”  then  “the  manufac‐
turer  will  be  entitled  to  judgment  as  a  matter  of  law.”  In  re 
Fosamax, 852 F.3d at 282. That is the case here. As we explain 
next, given the facts in this case, no reasonable jury could find 
that the FDA would have approved an adult‐suicidality warn‐
ing  for  Paxil  under  the  CBE  regulation  between  2007  and 
Stewart Dolin’s suicide in 2010. 
      B. Clear Evidence of Rejection? 
    GSK has provided undisputed evidence that the FDA re‐
jected any adult‐suicidality warning in 2007 when the agency 
No. 17‐3030                                                          19 

required all SSRIs to adopt the same class‐wide warnings. By 
2000, a potential association between SSRIs and suicide was a 
high‐profile controversy at the center of the FDA’s attention. 
As  part  of  its  response  to  that  controversy,  the  agency  re‐
viewed data on suicidal behavior in patients taking paroxe‐
tine. In 2007, after completing that review, the FDA ordered 
GSK to remove a paroxetine‐specific warning of increased su‐
icide risk in adults from the paroxetine label. It is hard to im‐
agine clearer evidence that, considering the data available in 
2007,  “the  FDA  would  not  have  approved  a  change”  to  the 
paroxetine label at that time. Levine, 555 U.S. at 571. No rea‐
sonable jury could find otherwise. 
     When deciding preemption in this context, “Levine is our 
intellectual anchor.” Mason, 596 F.3d at 392. We “look at the 
long and fairly extensive administrative history” for the drug 
in  Levine  “and  compare  it  to  the  administrative  history  of 
Paxil.”  Id.  In  Levine,  the  Court  found  four  key  facts  critical 
when it found no preemption: (1) there was “no evidence … 
that either the FDA or the manufacturer gave more than pass‐
ing attention” to the risk at issue; (2) the manufacturer had not 
“supplied the FDA with an evaluation or analysis” of the risk; 
(3)  the  manufacturer  never  “attempted  to  give  the  kind  of 
warning required” under state law; and (4) the FDA “had not 
made an aﬃrmative decision” to reject the warning. Id. at 572–
73. 
    All  four  of  those  evidentiary  gaps  in  Levine  were  filled 
here. In 2006, GSK re‐analyzed the placebo‐controlled data on 
paroxetine and found a link between paroxetine and suicide 
in adults. It then made a unilateral change to the label, using 
the CBE regulation and adding a warning “that the higher fre‐
20                                                    No. 17‐3030 

quency” of suicidality “observed in the younger adult popu‐
lation … may extend beyond the age of 24.” GSK submitted 
that data to the FDA. But within a year, the FDA completed 
its own analysis of the same data and ordered GSK to remove 
that warning. The FDA notified manufacturers that all SSRIs 
needed to contain the same warning, saying there was a risk 
of suicide in patients under 24 but that “studies did not show 
an increase in the risk of suicidality … in adults beyond age 
24.” 
   After the FDA eﬀectively told it to remove the paroxetine‐
specific warning, GSK followed up with four requests to re‐
consider and to allow that warning. Each time, the FDA told 
GSK  not  to  add  the  paroxetine‐specific  warning.  These  re‐
quests  by  GSK  and  the  responses  are  clearly  documented. 
They are not subject to reasonable dispute. This is clear evi‐
dence that, as of 2007, the FDA rejected an adult‐suicidality 
warning for paroxetine. 
     To avoid the consequences of this evidence, plaintiﬀ raises 
two arguments.  Neither argument undermines the  preemp‐
tive eﬀect of the FDA’s actions or decisions. First, plaintiﬀ ar‐
gues  that  the  FDA  rejected  the  paroxetine‐specific  warning 
only because GSK proposed adding it to the wrong spot on 
the label. GSK proposed warning about the risks of paroxetine 
in  the  middle  of  the  class‐wide  SSRI  warning,  which  FDA 
wanted  to  maintain  as  a  uniform  warning  for  all  SSRIs.  Be‐
cause GSK never proposed adding the warning elsewhere in 
the label, plaintiﬀ argues, there is no “clear evidence” that the 
FDA would have rejected a proposal along those lines. 
   This is an unreasonable interpretation of the discussions 
between  the  FDA  and  GSK.  When  the  FDA  rejected  GSK’s 
No. 17‐3030                                                         21 

paroxetine‐specific  warning,  the  relationship  between  sui‐
cide,  age,  and  SSRI  use  was  at  the  forefront  of  the  agency’s 
attention.  The  FDA  had  just  completed  two  lengthy  meta‐
analyses on the topic. In its analyses, the FDA observed a sta‐
tistically significant association between paroxetine and sui‐
cidal behavior in adults, but decided to discount that result in 
favor  of  uniform  SSRI  labeling.  That  labeling  aﬃrmatively 
stated that SSRIs’ “net eﬀect appears to be neutral on suicidal 
behavior but possibly protective for suicidality for adults be‐
tween the ages of 25 and 64.” Plaintiﬀ asks us to believe that 
the FDA—after deciding against an adult‐suicidality warning 
based on its own analysis—rejected GSK’s warning only be‐
cause GSK proposed putting it in the wrong place. That is un‐
reasonable. 
    Second, plaintiﬀ argues that GSK could have followed up 
with  a  formal  meeting  with  the  FDA  to  discuss  the 
paroxetine‐specific warning. According to plaintiﬀ, GSK lacks 
clear evidence that the FDA would have rejected the warning 
after  such  a  meeting.  This  misunderstands  the  preemption 
standard. State laws requiring a label change are preempted 
unless  the  manufacturer  could  unilaterally  add  the  new 
warning under the CBE regulation. Levine, 555 U.S. at 573; see 
also Mensing, 564 U.S. at 620.  
    The Supreme Court has rejected a very similar preemption 
argument in Mensing, where the Court held that federal law 
preempts state laws that require generic drug manufacturers 
to  change  a  drug’s  label.  In  reaching  that  conclusion,  the 
Court rejected the plaintiﬀ’s argument that the generic man‐
ufacturer  could  have  asked  the  FDA  to  change  the  brand‐
name label. 564 U.S. at 619–20. The Court explained: “when a 
22                                                                  No. 17‐3030 

party cannot satisfy its state duties without the Federal Gov‐
ernment’s  special  permission  and  assistance,  which  is  de‐
pendent on the exercise of judgment by a federal agency, that 
party cannot independently satisfy those state duties for pre‐
emption purposes.” Id. at 623–24. That is what plaintiﬀ’s sec‐
ond argument amounts to. The preemption analysis asks only 
whether GSK could have added the adult‐suicidality warning 
through  the  CBE  regulation,  not  whether  GSK  might  have 
been able to persuade the FDA to change its mind in a formal 
meeting—and  certainly  not  whether  GSK  could  have  per‐
suaded  the  FDA  after  already  asking  four  times  to  include 
that warning and being told no four times.3 
      C. Newly Acquired Information? 
    The  FDA’s  rejection  of  the  adult‐suicidality  warning  in 
2007  does  not  definitively  answer  whether  GSK  could  have 
added  the  warning  between  2007  and  2010,  when  Stewart 
Dolin took paroxetine and committed suicide. The CBE regu‐
lation allows manufacturers to add or strengthen a warning 
when  they  acquire  new  information  about  the  drug  that 
makes the warning necessary. Plaintiﬀ has failed to oﬀer evi‐
dence  that  GSK  acquired  new  information  after  2007,  when 
                                                 
      3 In Mason, we found that GSK’s predecessor had not shown the clear 

evidence needed for Levine preemption for a 23‐year‐old’s suicide that oc‐
curred in 2003. 596 F.3d at 395–96. Mason thus addressed a suicide by a 
patient who would have fallen within the scope of the 2004 and 2007 class‐
wide warnings for pediatric suicide risk, so it does not control the preemp‐
tion question here. Plaintiff also cites Tucker v. Smithline Beecham Corp., 596 
F. Supp. 2d 1225, 1236 (S.D. Ind. 2008), which similarly found that GSK’s 
predecessor had not established a preemption defense for Paxil. Tucker ad‐
dressed a 55‐year‐old’s suicide in 2002, and was decided before Levine and 
Mensing,  so  its  analysis  does  not  apply  here,  to  a  2010  suicide  with  the 
direction of Levine and Mensing available to the court. 
No. 17‐3030                                                      23 

the  FDA  rejected  its  proposal  to  add  an  adult‐suicidality 
warning  to  the  paroxetine  label  that  would  have  justified  a 
change  in  the  label  and  thus  undermine  GSK’s  preemption 
defense. 
    Newly  acquired  information  “is  data,  analyses,  or  other 
information  not  previously  submitted  to  the  Agency.”  21 
C.F.R. § 314.3. Newly acquired information is not limited to 
new data. It includes new analysis of old data. Id. The “rule 
accounts for the fact that risk information accumulates over 
time.” Levine, 555 U.S. at 569. 
    Plaintiﬀ proposes two ways that GSK had newly acquired 
information that supported the paroxetine‐specific warning. 
First, plaintiﬀ argues that GSK withheld or manipulated data 
in its submissions to the FDA. Plaintiﬀ argues that the com‐
plete, untainted data showed an association between paroxe‐
tine and suicide in adults, and that the FDA never considered 
this information. 
    This  argument  fails  because  the  undisputed  evidence 
shows that the FDA was aware of the nature of the data it re‐
ceived  from  GSK.  Plaintiﬀ  argues  that  GSK  improperly  at‐
tributed  suicides  that  occurred  in  the  “wash‐out”  phase  of 
drug tests as occurring on the placebo. The wash‐out phase 
refers to the period when patients are given placebos to wash 
out  other  drugs  in  their  system before  the  study  begins.  By 
attributing negative incidents that occurred during the wash‐
out phase to the placebo, Paxil looks better by comparison. 
   We  have  already  rejected  this  argument  about  the  same 
Paxil/paroxetine data in Mason. 596 F.3d at 394. As we noted 
then, “each erroneous datum had a star by it which noted that 
part  of  the  suicidal  behavior  occurred  during  the  wash‐out 
24                                                     No. 17‐3030 

phase.” Id. The FDA scientist who reviewed the data “under‐
stood that the wash‐out events were included when he ana‐
lyzed the data,” and his analysis “found no relationship be‐
tween Paxil and suicidal behavior.” Id. And in 2002 and 2003, 
GSK  re‐analyzed  the  data  while  excluding  the  wash‐out 
phase and submitted that data to the FDA. Id. 
    Plaintiﬀ points to one other possible source of newly ac‐
quired information. She oﬀers an article published in 2011 as 
evidence that GSK conducted a re‐analysis in 2008 that found 
a statistically significant association between adult suicidality 
and paroxetine. Plaintiﬀ’s expert testified, however, that this 
was not new analysis. He testified that the article was “sub‐
mitted  for  publication  in  2008  and  published  in  2011,”  but 
“was based on” GSK’s “2006 analysis.” The article contained 
the same figures as GSK’s 2006 analysis, which GSK submit‐
ted to the FDA. There is no basis to conclude that this was a 
new analysis or that it was “not previously submitted to the 
Agency.” 21 C.F.R. § 314.3.  
                             *     *     * 
    GSK asked the FDA for permission to modify the paroxe‐
tine  label  as  plaintiﬀ  argues  was  needed.  The  FDA  said  no, 
repeatedly.  Federal  law  thus  preempted  plaintiﬀ’s  Illinois‐
law claim that GSK should have warned of a risk of adult su‐
icidality on the paroxetine label in 2010. GSK added a similar 
warning in 2006, and the FDA ordered that GSK remove that 
label and replace it with a class‐wide SSRI warning in 2007. 
As a matter of law, this is what Levine called “clear evidence” 
that the FDA would have rejected the warning that plaintiﬀ 
seeks  under  Illinois  law. After  2007,  GSK  lacked  newly  ac‐
quired  information  that  would  have  allowed  it  to  add  an 
adult‐suicidality warning under the CBE regulation. 
No. 17‐3030                                                         25 

    The parties and amici have briefed extensively whether Il‐
linois law would impose a duty on a brand‐name drug man‐
ufacturer toward a patient like Stewart Dolin, who took a ge‐
neric form of the drug manufactured by a diﬀerent company. 
The Illinois courts have not yet considered the new theory of 
liability that plaintiﬀ advances. Because the evidence of fed‐
eral preemption is decisive, we do not oﬀer for that question 
of  duty  a  prediction  of  state  law  under  Erie  Railroad  Co.  v. 
Tompkins, 304 U.S. 64 (1938). We also need not consider GSK’s 
other arguments based on the trial evidence. The judgment of 
the district court is REVERSED.